Citation Nr: 0019677	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-19 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1997.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in No. 
Little Rock, Arkansas (hereinafter RO).


REMAND

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992); 38 U.S.C.A. § 5107(a) (West 1991).  The 
VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim.  Id.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In the instant case, the veteran contends that due to his 
service-connected disorders, he is unable to obtain or retain 
employment.  Service connection is currently in effect for 
diabetes mellitus, assigned a 60 percent evaluation, and 
noncompensable evaluations have been assigned for recurrent 
genital warts, a left septal deviation as a residual of a 
nasal fracture, residuals of osteochondromas of the left leg, 
right shoulder, and right distal fibula, and scars of the 
right leg and shoulder as a residual of removal of 
osteochondroma and lipoma.  The veteran's combined 
service-connected evaluation is 60 percent.

Although the veteran was provided with VA examinations in 
1998, the Board finds that these examinations are inadequate 
for purposes of this appeal.  The Court notes that when a 
claim for entitlement to a total rating for compensation 
purposes based upon individual unemployability is presented, 
a VA examining physician should generally address the extent 
of functional and industrial impairment from the veteran's 
service-connected disabilities.  See Martin (Roy) v. Brown, 4 
Vet. App. 136, 140 (1993).  The Court has reiterated that it 
is the Board's responsibility to make findings based on the 
evidence of record and not to supply missing facts.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In the case of a claim 
for individual unemployability, the Board may not reject that 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Id.  
Furthermore, the VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing this particular veteran 
in a different position than other veterans with the same 
combined disability evaluation.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In light of the above, the Board 
finds it is appropriate to remand the veteran's claim for 
further evidentiary development, including a VA examination.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to June 
1998, should be obtained and associated 
with the claims file. 

2.  The RO should request that the 
veteran submit a current employment 
statement.

3.  The veteran should be afforded a 
comprehensive VA examination for the 
purpose of determining what effect his 
service-connected disabilities have on 
his ability to work.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  All tests 
deemed necessary by the examiner are to 
be performed.  The examiner is 
specifically requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected diabetes 
mellitus; recurrent genital warts; a left 
septal deviation as a residual of a nasal 
fracture; residuals of osteochondromas of 
the left leg, right shoulder, and right 
distal fibula; and scars of the right leg 
and shoulder as a residual of removal of 
osteochondroma and lipoma as opposed to 
any nonservice-connected disabilities and 
advancing age.  In particular, the 
examiner is requested to describe what 
types of employment activities would be 
limited because of the veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by a 
specialist is determined to be warranted 
in order to evaluate the disabilities at 
issue, such testing or examination is to 
be accomplished.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the report 
does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  

6.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


